Per Curiam.
This is a negligence action which concerns an intersection collision between an automobile driven by the plaintiff and a three-quarter ton pickup truck owned by the defendant Gordon School and operated by the defendant Costa. The collision took place in East Providence in the mid-afternoon of January 15, 1968, at the intersection of Waterman Avenue and North County Street. There is a boulevard stop sign controlling the traffic coming from North County Street onto Waterman Avenue. The plaintiff was proceeding westerly on Waterman Avenue. He claimed that as Costa was traveling southerly on North County Street, he ignored the stop sign and struck the plaintiff’s car causing property damage and physical injury. Although the defendant Costa paid a fine for disobeying a stop sign, he insisted that he had stopped at the traffic control signal. The jury found for the defendants. The trial justice granted the plaintiff’s motion for a new trial. The defendants have taken an appeal.
John A. Mutter, for plaintiff.
Keenan, Rice, Dolan & Reardon, John F. Dolan, for defendants.
We see no necessity for any further detailing of the evidence adduced in the Superior Court. In their appeal, defendants assume the burden of establishing that the trial justice has failed to perform his duty as set forth in Barbato v. Epstein, 97 R. I. 191, 196 A.2d 836, or that he either overlooked or misconceived material evidence or was otherwise clearly wrong. Bianchi v. O’Leary, 108 R. I. 166, 273 A.2d 495. This they have failed to do.
The defendants’ appeal is denied and dismissed.